Citation Nr: 1548135	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  12-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.K., Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1947 to July 1950 and from August 1950 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2015 the Board issued a VHA opinion for a specialist's opinion regarding the Veteran's current severity of his asbestosis of the lungs.  The Board finds that there has been substantial compliance and no further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)(West 2014).


FINDING OF FACT

The Veteran's asbestosis showed pulmonary function testing (PFT) reflecting DLCO values generally no less than 84 percent of predicted value.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in May 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In 2015, the Board obtained an expert medical opinion to address the cause of the Veteran's breathing problems.  Neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

In an October 2015 letter, it was suggested that the Veteran's condition was worsening, and he was having increased trouble breathing.  However, as discussed below, the Board obtained an expert medical opinion to address the cause of the Veteran's respiratory problems, and it was explained that the respiratory problems were the result of the Veteran's non-service connected COPD.  As such, to the extent a worsening is alleged, there is no medical suggestion that the Veteran's asbestosis has worsened.  Moreover, the basis of the worsening allegation is that the Veteran has having difficulty walking short distances, yet at his most recent VA examination, the Veteran was noted to have difficulty walking half a block (e.g. a very short distance).  As such, the Board does not believe sufficient evidence of worsening has been presented to warrant obtaining an additional VA examination.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

In a December 2010 rating decision the Veteran was granted service connection for asbestosis, and assigned a noncompensable rating with an effective date of May 2010, the date the Veteran's claim was received by VA.  The Veteran filed a notice of disagreement in March 2011 and perfected an appeal as to the issue.  In December 2014 the Board remanded this matter for a VA opinion and in January 2015 obtained a VHA from a specialist concerning whether the Veteran's pulmonary function test (PFT) readings were caused by his asbestosis or whether they were attributable to his non-service connected COPD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Diagnostic Code 6833 (asbestosis) provides a 10 percent evaluation for Forced Vital Capacity (FVC) of 75 to 80 percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of 66 to 80 percent predicted.  A 30 percent evaluation is warranted for FVC of 65 to 74 percent predicted, or; DLCO of 56 to 65 percent predicted.  A 60 percent evaluation is warranted for FVC of 50 to 64 percent predicted, or; DLCO of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent evaluation is warranted for FVC less than 50 percent of predicted value, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833.

VA regulations provide that post-bronchodilator studies are required when PFTs are performed for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. §§ 4.96, 4.97, DC 6833.

The Veteran is currently diagnosed with an asbestos related disease, which is service connected, and with COPD, which is not service connected.  The issue is how to effectively evaluate the breathing impairment, if any, caused by the Veteran's asbestos related disease alone.

During the course of the appeal, the Veteran has undergone PFTs on four occasions that are of record: VA examinations in October 2010, July 2012, and July 2014; and at Gulfport Memorial Hospital in October 2013.

At a VA examination in October 2010, the Veteran reported experiencing shortness of breath, especially associated with physical activity.  He denied having a cough, but had dyspnea with exertion, heavy lifting or walking 100 yards.  He stated he could only climb one flight of stairs, and reported that he was taking Advair with good relief of his symptoms.  The examiner reviewed the Veteran's claims file and history, as reported by the Veteran.  He conducted an examination of the Veteran and performed complete pulmonary function testing.  The Veteran's lungs were clear with no rales, rhonchi or wheezes.  He had good respiratory effort with symmetrical expansion.  

The Veteran's forced vital capacity (FVC) was mildly reduced at 74 percent and his diffusing capacity of the lung (DLCO) was normal at 84 percent.  The examiner noted that the Veteran's FVC and air flows significantly improved after an inhaled bronchodilator, although it does not appear that such results were published.  The examiner found that the Veteran would have mild functional limitations. 

In July 2012 the Veteran was afforded another VA examination.  At that examination, the Veteran reported shortness of breath with lifting and prolonged walking.  It was noted that he used an inhalational bronchodilator on a daily basis.  He was also given complete pulmonary function testing and the Veteran demonstrated a post-bronchodilator FVC of 73 percent of predicted and a DLCO that was 90 percent.  The examiner stated that DLCO was the most accurate indication of the Veteran's condition.  The examiner noted that the Veteran's ability to work was not affected by his disability (presumably his service connected disability).

In October 2013, pulmonary function testing conducted at the Gulfport Memorial Hospital showed FVC was 62 percent of what was predicted pre-bronchodilator and 69 percent of what was predicted post-bronchodilator, and his DLCO was at 49 percent of predicted.  The medical professional noted that the Veteran's obstructive component was much worse than his restrictive component, a pattern more consistent with severe chronic obstructive pulmonary disease. 

At a July 2014 VA examination, another pulmonary function test was conducted; at that examination the Veteran complained of exertion upon walking half a block.  He denied fever, chills, night sweats, hemoptysis or weight loss, but admitted to suffering from a dry cough.  The Veteran reported that he used daily inhaled bronchodilator medications to treat his respiratory disorder.  He did not require oxygen therapy.  The Veteran was afforded a chest X-ray which revealed that he had severe obstructive defect, associated with moderate air trapping and essentially normal diffusion.  Another pulmonary function showed post-bronchodilator FVC of 73 percent of what was predicted and DLCO that was 90 percent of what was predicted.  DLCO was found to be the best reflection of Veteran's disability level. 

The examiner noted that the Veteran was diagnosed with COPD and an asbestos related disease, and explained that using the pulmonary disability guide the Veteran's COPD with FEV-1 of 53 percent and FEV1/FVC of 45 percent indicated that the Veteran had a Class 3, moderate impairment of the whole person.  Conversely, the Veteran's Asbestosis with a DLCO of 90 percent indicates Class 1 or no impairment of the whole person.  The examiner noted that the Veteran's ability to work would be impacted as a result of his disability.  Specifically, he reported that he couldn't do physical strenuous work, but that he would be able to perform sedentary work with mild functional limitation.  

After reviewing the evidence of record, the Board determined that additional medical inquiry was needed to ascertain the extent to which the Veteran's breathing problems were the result of his service connected asbestosis (as opposed to his non-service connected COPD).  In August 2015 a pulmonologist reviewed the Veteran's claims file, including the aforementioned PFTs.  The pulmonologist acknowledged the variation of the Veteran's PFT readings, specifically among the Veteran's August 2012, October 2013 and July 2014 examinations, but explained that such variations were likely the result of known differences seen due to calibrations and reproductively of the studies in different PFT laboratories.  He noted that all three completed PFTs showed severe obstructive ventilatory defect with flow volume loops that was classical of an obstructive pattern.  He explained that the mild reduction of total lung capacity along with moderate reduction of diffusion lung capacity, as was seen in October 2013, was more a reflection of the severe obstructive pattern collapsibility of the airway seen during an acute exacerbation of COPD/asthma, thereby giving a false impression of additional restrictive pattern.  Based on this deduction, the pulmonologist explained that the Veteran's 74 year pack year smoking history resulted in severe COPD/emphysematous changes, as shown by the PFTs, and that the presence of innocuous pleural plaques from asbestos exposure had no effect on his breathing problems. 

The pulmonologist further explained that the DLCO testing was critical to this determination because the normal diffusion capacity with hyper-inflated lung capacity with air trappings, as seen in the two PFTs at VA, showed that the etiology of the breathing problems was related to COPD/asthma/emphysema and ruled out the possibility of parenchymal scarring due to asbestosis.

After a thorough review of the claims file, the Board finds that an initial compensable rating is not warranted for the Veteran's service connected asbestosis, as the Veteran's PFT readings, specifically his DLCO predictions, are not within the necessary range for a 10 percent rating.  

The Board takes note of the Veteran's October 2010 DLCO percentage of 84, his July 2012 percentage of 90 and his July 2014 percentage of 90, which all fall above the required range for a compensable rating for asbestosis.  The Board observes the multiple examiners opinions, including the August 2015 pulmonologist, provided that for evaluating the Veteran's service connected condition, the DLCO readings afforded more accuracy than the FVC readings (with the pulmonologist detailing specifically why in August 2015).  The Board also acknowledges the Veteran's October 2013 DLCO percentage of 49, noting that this falls outside of the normal range of lung capacity.  However, addressing this outlier specifically, in the August 2015 VHA the pulmonologist qualified this result by stating it could have been caused by different calibrations in different laboratories; pertinently, this October 2013 study was the only one performed at the Gulfport Memorial Hospital, while all other readings were performed at VAMCs.  Here, VA PFTs were provided both before and after the PFT provided at Gulfport Memorial Hospital, suggesting that the results of that examination were outliers.

The Veteran's subjective complaints of impaired breathing with reduced capacity for physical activity are acknowledged.  However, as discussed, the August 2015 medical expert opinion has determined that these symptoms are not produced by his service-connected asbestosis but rather by his non-service-connected COPD. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), as to the specific issue in this case, clinical determinations of which particular respiratory symptoms are attributable to which specific pulmonary diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to clinically separate their respiratory symptoms for attribution to a specific diagnosis).

The Board has also considered the Veteran's and his wife's statements that his service-connected asbestosis is worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran and his wife are competent to report his respiratory symptoms to the extent that their manifestations are perceivable (i.e., coughing, shortness of breath, wheezing) because this requires only personal knowledge as it is observable through the use of human senses.  Layno, 6 Vet. App. at 470.  Neither the Veteran nor his wife, however, competent to identify which specific symptoms are attributable to his service-connected asbestosis, or the level of disability of his asbestosis according to the appropriate Diagnostic Codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected asbestosis has been provided by the medical professionals who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations and their review of the entire record.  

The medical findings (as provided in the examination reports, clinical records, and expert opinions) directly address the criteria under which the Veteran's particular form of asbestosis is evaluated.

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply and the claim for a schedular compensable initial evaluation for asbestosis is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's asbestosis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 6833, specifically provide for disability ratings for the Veteran's disability based on symptoms which shortness of breath and a dry cough.  See 38 C.F.R. § 4.97.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has submitted evidence of medical disability, he has not submitted evidence that his asbestosis has prevented him from obtaining or maintaining substantially gainful employment.  There is no question that the Veteran has breathing problems which likely cause significant impairment of his ability to work.  However, as discussed, the Veteran's non-service connected COPD appears to cause the majority of the Veteran's respiratory impairment.  Moreover, while a VA examiner noted in July 2014 that the Veteran's asbestosis impairs his ability to work at physically strenuous occupations, the examiner also indicated that the Veteran would be able to perform sedentary work  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected asbestosis. 


ORDER

An initial compensable rating for asbestosis is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


